Citation Nr: 0708591	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-16 155	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder secondary to service-connected gunshot wound 
(GSW) residuals of Muscle Group (MG) III of the right arm.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

3. Entitlement to an evaluation in excess of 20 percent for 
service-connected GSW residuals of MG III of the right arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from May 1967 to 
May 1969.  This case was remanded by the Board of Veterans 
Appeals (the Board) in March 2005 to the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO) for a personal hearing.  The veteran testified at a 
personal hearing before the undersigned sitting at the RO in 
September 2006, and a copy of the transcript of this hearing 
is of record.

The issues of entitlement to an evaluation in excess of 30 
percent for service-connected PTSD and an evaluation in 
excess of 20 percent for service-connected GSW residuals of 
MG III of the right arm are being remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
in Washington, DC.  


FINDING OF FACT

The veteran does not have arthritis of the right shoulder 
that was caused or aggravated by his service-connected GSW 
residuals of MG III of the right arm.  


CONCLUSION OF LAW

Arthritis of the right shoulder is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In May 2002 and July 2003, the RO sent the veteran a letter, 
with a copy to his representative, in which he was informed 
of the requirements needed to substantiate a claim for 
service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get additional evidence but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Private medical 
records were added to the claims file after the letters were 
mailed.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if the service connection claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although there is no nexus 
opinion on file on whether the veteran has arthritis of the 
right shoulder due to service-connected disability, none is 
required in this case.  Such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
veteran is service connected for a particular disorder; and 
indicates that the claimed disability may be associated with 
the service-connected disorder.  38 C.F.R. § 3.159(c)(4).  
Because not all of these conditions have been met, as will be 
discussed below, a new VA examination is not necessary with 
regard to the service connection issue on appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Law And Regulations

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The veteran, who is service connected for GSW residuals of MG 
III of the right arm rated as 20 percent disabling, has 
contended, including at his RO personal hearing in September 
2006, that he has arthritis of the right shoulder secondary 
to service-connected GSW residuals of MG III of the right 
arm.  

The veteran's service medical records in this regard are not 
shown to reveal any findings of right shoulder arthritis.  
Moreover, the postservice medical evidence on file also does 
not show arthritis of the right shoulder.  X-rays of the 
right shoulder in June 1970 revealed metallic foreign bodies 
only, and X-rays of the right shoulder on VA examination in 
June 2002 did not show any arthritis.

Because there is no medical evidence of arthritis of the 
right shoulder, there also cannot be nexus evidence in favor 
of the claim.  Consequently, all of the elements required to 
warrant entitlement to service connection for arthritis of 
the right shoulder on a secondary basis have not been shown.  
Therefore, the Board finds that the evidence does not present 
a basis for concluding that the veteran has arthritis of the 
right shoulder secondary to service-connected GSW residuals 
of MG III of the right arm.  
Despite the veteran's September 2006 personal hearing 
testimony and his written assertions in support of his claim 
for service connection for arthritis of the right shoulder, a 
layman is not competent to comment on medical matters such as 
the diagnosis of a disability or the etiology of any such 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of entitlement to 
service connection for arthritis of the right shoulder.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for arthritis of the right shoulder is 
denied.


REMAND

As noted above, VA's statutory "duty to notify" under the 
VCAA requires that VA notify a claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
VA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  VA is also required to 
notify a claimant of the evidence needed to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Although the VA letters to the veteran in May 2002 and July 
2003 discuss the "duty to notify" provisions of VCAA and 
the evidence needed to substantiate a claim for service 
connection, the letters do not discuss the evidence needed to 
substantiate claims for the increased rating issues on 
appeal.  

Additionally, the veteran testified at his September 2006 
personal hearing that manifestations of his service-connected 
PTSD and GSW residuals of MG III of the right arm had 
increased in severity since the most recent VA examinations 
in 2002.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2006).  

Based on the above, the issues of entitlement to an 
evaluation in excess of 30 percent for PTSD and entitlement 
to an evaluation in excess of 20 percent for GSW residuals of 
MG III of the right arm are being remanded to the AOJ for the 
following actions:  

1.  The veteran must be requested to identify 
specific names, addresses and approximate 
dates of treatment, both VA and private, for 
all health care providers who have treated 
him for either his service-connected PTSD or 
GSW disability since November 2003, the date 
of the most recent medical evidence on file.  
After securing any appropriate consent from 
the veteran, VA must attempt to obtain copies 
of all treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it must inform the veteran and his 
representative of this and request them to 
provide copies of the outstanding medical 
records.

2.  The AOJ must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2006) 
and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Specifically, 
the RO must take appropriate steps to 
ensure that the veteran is provided 
notification of any additional evidence 
to be provided by VA and of evidence that 
must be provided by the veteran, as well 
as notification of the evidentiary 
requirements for substantiating his 
claims for increased ratings for service-
connected PTSD and GSW residuals of MG 
III of the right arm.  

3.  Thereafter, the AOJ must arrange for 
examination of the veteran by an appropriate 
health care provider to determine the current 
nature and severity of his service-connected 
PTSD.  The veteran's VA claims folder, 
including a copy of this remand, must be made 
available to and reviewed by the examiner.  
Any necessary tests or studies must be 
conducted, and all findings must be reported 
in detail.  The examiner must describe all 
symptomatology due to the service-connected 
PTSD.  

The examiner must assign a numerical code 
under the Global Assessment of Functioning 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, and 
the definition of the numerical code assigned 
must be included.  

The examiner should report whether there is 
occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and 
maintaining effective work and social 
relationships.  The examiner should also 
report the veteran's occupational and social 
impairment, to include deficiencies in work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech that is 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty 
in adapting to stressful circumstances 
(including work or a worklike setting); or 
the inability to establish and maintain 
effective relationships.  Additionally, the 
examiner needs to note whether there is gross 
impairment in the veteran's thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
herself or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or memory 
loss for names of her close relatives, her 
own occupation, or her own name.  The 
examiner must provide an opinion as to the 
extent that the veteran's service-connected 
PTSD interferes with his ability to obtain 
and maintain substantially gainful 
employment.  All examination findings, along 
with a rationale for each opinion expressed 
and conclusion reached, must be set forth in 
a typewritten report.  

4.  The veteran also must be afforded an 
examination by an appropriate health care 
provider to determine the current 
severity of his service-connected GSW 
residuals of MG III of the right arm, 
which involves the intrinsic muscles of 
the shoulder girdle.  The claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies, including x-rays, must 
be accomplished.  The examiner should 
specifically identify what functional 
abilities are affected.  The examiner 
should comment as to whether the service-
connected disability would be considered 
slight, moderate, moderately severe, or 
severe.  In this regard, the examiner 
should comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare- 
ups (if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.  All 
examination findings, along with a 
rationale for each opinion expressed and 
conclusion reached, must be set forth in 
a typewritten report.  

5.  The veteran is hereby notified that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not report 
for one or both of the aforementioned 
examinations, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

6.  After the above actions have been 
completed, the AOJ must readjudicate the 
veteran's claims for an increased rating for 
service-connected PTSD and service-connected 
GSW residuals of MG III of the right arm, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If 
either of the benefits sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case, which 
must include the relevance of 38 C.F.R. 
§ 3.321(b)(1).  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


